Citation Nr: 0118044	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hiatal hernia, with 
gastrointestinal reflux disease and history of peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  The appellant is the Department of Veterans Affairs 
(VA)-recognized guardian of the veteran, who has been rated 
as incompetent by VA since January 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
San Juan, Puerto Rico, VA Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a September 1999 Board decision.

2.  The evidence submitted in support of the petition to 
reopen the claim is cumulative of that which was known at the 
time of the September 1999 Board decision; that the veteran 
has a post-service psychiatric disorder that the appellant 
attributes to service.

3.  Service connection for hypertension was denied in a 
September 1999 Board decision.

4.  The evidence submitted in support of the petition to 
reopen the claim is cumulative of that which was known at the 
time of the September 1999 Board decision; that the veteran 
has hypertension that the appellant attributes to service.

5.  Service connection for hiatal hernia with 
gastrointestinal reflux disease and history of peptic ulcer 
disease was denied in a September 1999 Board decision.

6.  The evidence submitted in support of the petition to 
reopen the claim is cumulative of that which was known at the 
time of the September 1999 Board decision; that the veteran 
has post-service hiatal hernia with gastrointestinal reflux 
disease and history of peptic ulcer disease that the 
appellant attributes to service.


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for an acquired psychiatric disorder has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1110 (2000).

2.  The September 1999 Board decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for hypertension has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1110 (2000).

3.  The September 1999 Board decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for hiatal hernia with gastrointestinal reflux 
disease and history of peptic ulcer disease has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1110 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1999 decision, the Board denied service 
connection for an acquired psychiatric disorder, 
hypertension, and hiatal hernia with gastrointestinal reflux 
disease and history of peptic ulcer disease.  This appeal 
stems from a November 1999 rating decision that denied a 
petition to reopen these claims on the basis that new and 
material evidence had not been submitted.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  When a claimant 
requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, as to 
whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000). 

Therefore, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156 (a) (2000).  New and material evidence 
means evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the Board at the time of the September 
1999 decision consisted of the following:

The majority of the veteran's service medical records were 
not available, apparently having been lost in a fire at the 
National Personnel Records Center in 1973.  Daily sick 
reports showed that the veteran was treated for an unnamed 
disability in February 1953.  There were no abstracts of 
hospitalizations from the Office of the Surgeon General 
found.  The report of the veteran's examination for 
separation from service showed no psychiatric, 
gastrointestinal, or cardiovascular abnormality.  The 
veteran's blood pressure reading was 120/80.  It was 
commented that there was nothing present in the veteran's 
personal medical history of clinical significance. 

Medical records of treatment subsequent to service did not 
show any evidence of psychiatric, cardiovascular or 
gastrointestinal disease within one year of the veteran's 
discharge from active duty.  The earliest treatment that was 
documented was contained in a statement from A.M. Portalatin, 
M.D., who, in February 1996, indicated that the veteran had 
been treated for hypertension and other ailments [the 
handwriting was illegible for some words] beginning in 1971.  
This was not related by Dr. Portalatin to service.  
Additional post-service private outpatient treatment records 
showed elevated blood pressure readings and treatment for a 
nervous disorder, schizophrenia, and malignant hypertension, 
not related by any physician to service. 

The reports of several VA examinations conducted over the 
years (1985, 1987, 1997) concluded with diagnoses including 
organic brain syndrome, major depression, arterial 
hypertension, organic mental syndrome, dementia, Alzheimer's 
disease with depression and psychotic features, peptic ulcer 
disease and hiatal hernia, arterial hypertension, 
gastroesophageal reflux by history; organic mental disorder, 
and presenile dementia.  During a VA hospitalization in 1985, 
records indicated diagnoses of major depression and arterial 
hypertension.  None of these examination reports or hospital 
records related any of these disabilities to the veteran's 
period of service.

The record before the Board also included statements from two 
men who stated that they served with the veteran during 1952 
and 1953.  They both indicated that they recalled that the 
veteran was hospitalized during 1952 and treated for a 
nervous condition, stomach problems and hypertension.  The 
veteran's spouse and guardian indicated that the veteran 
started to receive treatment for a stomach disorder, nervous 
disorder, and high blood pressure soon after he returned from 
service in Korea.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Although post-service 
disability for a psychiatric disorder, hypertension and a 
gastrointestinal disorder had been presented, the appellant 
had failed to establish a nexus to service between any of the 
post-service disabilities and service by competent evidence.  
The statements by his comrades and that of his wife, all lay 
witnesses, did not amount to competent medical evidence that 
linked a post-service disability to service.

The evidence submitted in support of the petition to reopen 
the claims for service connection consisted of statement in 
support of the claim from the appellant accompanied by a note 
written by Dr. A.M. Portalatin dated in September 1997.  The 
doctor indicated that the veteran suffered from some 
maladies.  The veteran had stated that all of his pathology 
was acquired during his service in the Army.  The veteran had 
indicated that he was in combat.  [the handwriting was 
illegible for some words].

The evidence submitted since the prior final denial by the 
Board fails to cure the evidentiary defects that existed at 
the time of the September 1999 decision as to all claims.  
Competent evidence of a nexus of any of the claimed 
disabilities to service has not been presented.  The fact 
that the appellant had been diagnosed with psychiatric 
illness, hypertension and various gastrointestinal 
disabilities post-service was previously established.  
Evidence of hypertension, an organic disease of the brain, 
and peptic ulcer disease diagnosed more than one year after 
separation from service was previously established.  The 
veteran's contention that these post-service disabilities 
were attributable to service was previously established.  
That which confirms a previously known fact at the time of 
the prior final decision is cumulative and therefore, not new 
and material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  In 
the absence of new and material evidence, the petition to 
reopen claims for service connection for an acquired 
psychiatric disorder, hypertension, and hiatal hernia with 
gastrointestinal reflux disease and history of peptic ulcer 
disease is denied.

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO as 
well as the Board, has completely fulfilled its obligation to 
advise the appellant of the evidence needed to reopen a 
previously denied claim.  The September 1999 Board decision 
specifically outlined the deficits in the record.  The 
appellant has not identified any additional evidence that 
would provide a nexus for the claimed disabilities to 
service, other than to comment that the veteran continued to 
receive outpatient treatment.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).


ORDER

The petition to reopen claims for service connection for an 
acquired psychiatric disorder, hypertension, and hiatal 
hernia with gastrointestinal reflux disease and history of 
peptic ulcer disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

